DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 16 are objected to because of the following informalities:  In the last line of claim 1, there is no antecedent basis for “the door frame”.  In claim 16, line 2, it appears that “pins” should read --pin--, to correspond with claim 10, line 6.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claim 1, it is unclear whether the door frame is being positively claimed, or not, particularly since claim 7 introduces and positively claims a door frame, and claim 7 depends from claim 1.  In the last line of claim 1, it is unclear whether “of a safe” is positively claiming a safe.  If not, it is unclear what it is intended to convey.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 8,083,272 in view of either the WO93/18264 reference, hereafter referred to as WO (264) or Nelson 2018/0162613.
Re claim 1, Wu et al teaches a door locking system of a safe including a door 16, 11 having a perimeter with slots 117, a lock mechanism 15 disposed on an inside of the door, at least one pin bar assembly 13 or 14 coupled to the lock mechanism by an actuator plate 133 or 143 in fig. 2, the pin bar assembly comprising at least one flat pin 135, 136 or 145, 146 movable between a locked and an unlocked position through the pin slots 117.  WO(264) teaches in fig. 7 that it is well known in the safe environment to lock a safe door 90 having bolts 96 extending through a door perimeter to a heavy welded safe frame 82 inside of a safe housing 55 (see page 6, line 27 through page 7, line 22).  Nelson teaches a hotel safe 100 (paragraph [0002], lines 1 and 4) in figs. 5 and 6 including a safe door 102a having bolts 604a, 604b extending through a door perimeter to a safe door frame 502 in fig. 5 inside of a safe housing 500.  It would have been obvious to lock the door 16, 11 of the safe of Wu et al to a door frame inside of the safe housing 3 of Wu et al, in view of the teaching of either WO (264) or Nelson, to provide a strong locking connection between the safe door and safe housing of Wu et al.  





Re claim 3, the flat plate 131, 132 or 141, 142 and the flat pins 135, 136 and 145, 146 of Wu et al are unitary.
Re claim 5, each of the pin bar assemblies of Wu et al is an open side pin bar assembly, since both sides are opened when the door is removed.
Re claim 7, the flat pins of Wu et al engage a frame of the door of Wu et al, in the combination of Wu et al with the secondary references of WO (264) and Nelson. 
Re claim 10, Wu et al teaches a door locking system of a safe including a safe door 16, 11 having a perimeter about the outer edges of the door with slots 117 adapted to fit within a door frame 2 of the safe 2, 3, a lock mechanism 15 disposed on an inside of the door, at least one pin bar assembly 13 or 14 coupled to the lock mechanism by an actuator plate 133 or 143 in fig. 2, the pin bar assembly comprising at least one flat pin 135, 136 or 145, 146 movable between a locked and an unlocked position through the pin slots 117, wherein actuation of the lock mechanism 15 drives the actuator plates 133, 143 outward and engages the flat pins 135, 136, 145, 146 with the frame 2 of the safe 2, 3.   WO(264) teaches in fig. 7 that it is well known in the safe environment to lock a safe door 90 having bolts 96 extending through a door perimeter to a heavy welded safe frame 82 inside of a safe housing 55 (see page 6, line 27 through page 7, line 22).  Nelson teaches a hotel safe 100 (paragraph [0002], lines 1 and 4) in figs. 5 and 6 including a safe door 102a having bolts 604a, 604b extending through a door perimeter to a safe door frame 502 in fig. 5 inside of a safe housing 500.  It would have been obvious to lock the door 16, 11 of the safe of Wu et al to a door frame inside of the safe housing 3 of Wu et al, in view of the teaching of either WO (264) or Nelson, to provide a strong locking connection between the safe door and safe housing of Wu et al.  
Re claim 11, the pin bar assemblies of Wu et al include a flat plate 131, 132 and 141, 142.
Re claim 12, the flat plates and the flat pins of Wu et al are united.

Re claim 16, the door perimeter of Wu et al includes a pin slot 117 corresponding to each flat pin 135, 136, 145, 146.
Re claim 18, Wu et al teaches a method of engaging a safe door with a housing 3 of a safe, including mounting a lock mechanism 15 to the door 16, 11, coupling the lock mechanism 15 to actuator plates 133, 143 in fig. 2, coupling the actuator plates to pin bar assemblies comprising flat pins 135, 136 and 145, 146, wherein actuation of the lock mechanism 15 drives the actuator plates 133, 143 outward causing the flat pins 135, 136, 145, 146 to extend through slots 117 in the perimeter of the door and engage a body 3 of the safe.  WO(264) teaches in fig. 7 that it is well known in the safe environment to lock a safe door 90 having bolts 96 extending through a door perimeter to a heavy welded safe frame 82 inside of a safe housing 55 (see page 6, line 27 through page 7, line 22).  Nelson teaches a hotel safe 100 (paragraph [0002], lines 1 and 4) in figs. 5 and 6 including a safe door 102a having bolts 604a, 604b extending through a door perimeter to a safe door frame 502 in fig. 5 inside of a safe housing 500.  It would have been obvious to lock the door 16, 11 of the safe of Wu et al to a door frame inside of the safe housing 3 of Wu et al, in view of the teaching of either WO (264) or Nelson, to provide a strong locking connection between the safe door and safe housing of Wu et al.  
Re claim 20, the pin bar assemblies of Wu et al each include a flat plate 131, 132 and 141, 142 united with the pins 135, 136 and 145, 146.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 8,083,272 in view of either the WO (264) reference or Nelson 2018/0162613 as applied to claims 5 and 14 above, and further in view of Mercer et al 5,784,973.
Re claim 6, Mercer et al teaches an open side pin bar assembly 38 with at least five flat pins 56 in fig. 4 to engage pin slots in the perimeter 52.

It would have been obvious to modify the flat pins of Wu et al to include at least five flat pins to engage corresponding pin slots of the door perimeter, in view of the teaching of Mercer et al, to provide a stronger locking engagement between the door 16, 11 and door frame of the safe of Wu et al as modified by WO (264) or Nelson.
Claims 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 8,083,272 in view of either the WO (264) reference or Nelson 2018/0162613 as applied to claims 7, 16 and 18 above, and further in view of Bergesch et al 8,167,386.
Re claim 8, Bergesch et al teaches a pin guide 312 in fig. 3 in the slot of the plate 308 which receives the locking pin 302.  
Re claim 17, Bergesch et al teaches a pin guide 312 in fig. 3 in the slot of the plate 308 which receives the locking pin 302.  
Re claim 19, Bergesch et al teaches a pin guide 312 in fig. 3 in the slot of the plate 308 which receives the locking pin 302.  
It would have been obvious to modify the pin slots 117 in the perimeter of Wu et al to include a pin guide therein, in view of the teaching of Bergesch et al, to aid in guiding the pin inward and outward relative to the pin slots.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 8,083,272 in view of either the WO (264) reference or Nelson 2018/0162613 as applied to claims 1 and 11 above, and further in view of Rasmussen et al 8,347,665.
Re claim 4, Rasmussen et al teaches a hinged door having pin bar assemblies 92, 92, 93, 93 at an open side, a hinged side, a top side and a bottom side.  

It would have been obvious to modify the door of Wu et al such that it is hinged, and includes a pin bar assembly at an open side, a hinged s ide, a top side and a bottom side, in view of the teaching of Rasmussen et al, to provide a stronger locking engagement between the door 16, 11 and the door frame  of the safe of Wu et al as modified by WO (264) or Nelson.
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.  In response to applicant’s remarks on page 6, the fifth full paragraph, it is noted that the secondary WO(264) and Nelson references have been applied in the above rejections.  
               In response to applicant’s remarks in the sixth full paragraph, it is the examiner’s contention that the Wu et al reference does disclose a safe.  The Wu et al reference teaches an enclosure locked by a locking cover to guard its contents against access.  The reference may clearly be regarded as a safe.  It is noted that the last line of the sixth paragraph on page 6 is incomplete.  Whatever contents that are intended to be protected by the Wu et al reference is not material as to whether the reference may be regarded as a safe or not.  Although the Wu et al reference has not been applied as a secondary reference in the above rejections, in response to the remarks beginning in the last paragraph of page 6, the Wu et al reference is clearly analogous to the relevant art field of the present invention.  The reference is from the same endeavor as the claimed invention, as it discloses a locked container having a cover and lockable latches.  Further, the reference is very pertinent to the problem faced by the inventor.  It is submitted that no specific arguments are presented as to why the locked container with a lockable cover and latches of Wu et al are not from the same field of endeavor and why the reference is not reasonably pertinent to the problem faced by the inventor, and what that problem is.  
               In response to the remarks in the last paragraph of page 7, it is noted that Exhibits A and B have both been reviewed by the examiner.  Applicant’s arguments discussing  who wafer carriers and who 
               Further in response to applicant’s remarks that the Wu et al reference cannot be regarded as a safe, it is noted that page 10, line 29 through page 11, line 21 of applicant’s original specification, clearly sets forth that the detailed description and accompanying drawings are merely illustrative, and that numerous modifications, omissions and alterations are possible.  It is respectfully submitted that applicant’s disclosure is not limited to anything disclosed in the later filed Exhibit B.  
               With respect to the remarks in the fourth paragraph of page 8, it is the examiner’s contention that the bracket 308 aperture of Bergesch et al which receives the rod 302 is clearly analogous to the slots 132 of the door perimeter of applicant which receive the locking pins 110, and the bracket 308 aperture of Bergesch et al which receives the rod 302 is clearly analogous to the slots 117 in the door perimeter of Wu et al which receive the flat pins 135, 136, 145, 146.  Bergesch et al teaches the claimed guide 312 that is used to guide the rod 302 within the circular aperture in the bracket 308 of fig. 3 of Bergesch et al.  In response to the remarks on page 8, lines 19-22, it is the examiner’s contention that one skilled in the art would understand how to include a pin guide in the door perimeter slots of Wu et al, based on the teaching of Bergesch et al.  As to why one skilled in the art would do so, it is the examiner’s contention that the guide 312 of Bergesch et al provides similar functions as the pin guide of .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Roosli et al 10,072,454 teaches a small safe in figs. 3D and 4 used in a hotel (column 1, lines 8-9).  Pendleton et al 2011/0174199 teaches flat pins 222, 224, 226, 232, 234, 236 on a flat pin bar assembly 220 for use with a large safe (Abstract, line 1 and fig. 1C.  Howell et al 2008/0196637 teaches that safes (Abstract, line 1) are well known to include numerous dimensions, shapes and sizes (paragraph [0006]).  Teleky 3,715,998 teaches a wall safe (Abstract, line 1) including a door frame 15 in fig. 4 for a latch 25.  McMartin 3,653,343 teaches a safe (Abstract, line 1) including a door frame 16 in fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/L.A.G/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         
/LLOYD A GALL/               Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 12, 2022